Citation Nr: 1423052	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from June 1957 to June 1961. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2012, the Veteran withdrew his previous request for a Board hearing.

The Veteran's Virtual VA claims file contains the written brief presentation of his representative.  It otherwise contains only evidence that is duplicative of the evidence already a part of the paper claims file.  The Veterans Benefits Management System electronic file contains no evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with proper notice.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The letter sent to the Veteran in this case does not satisfy this requirement.  Accordingly, compliant notice must be sent.

Remand is required to attempt to obtain service department records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  A February 2005 response from the National Personnel Records Center (NPRC) shows that the Veteran's service treatment records are unavailable due to a fire.  In an April 2010 written statement, the Veteran indicated that he was treated for his left knee at Charleston Air Force Base (AFB) in approximately 1959.

In July 2010, the RO requested sick and morning reports for Charleston AFB for the dates from May 1, 1959 to July 20, 1959.  In a September 2010 response, the NPRC indicated that it needed the complete organization pertaining to the Veteran. In September 2010, the RO requested morning reports for the dates from April 1, 1959 to July 30, 1959 and provided the Veteran's squadron information.  In an October 2010 response, the NPRC indicated that such a search produced no remarks on the incident or individual.

In January 2011, the RO informed the Veteran that his service treatment records were not located and made a formal finding that all such records were unavailable.

The Board finds that the RO has not met its due process to attempt to locate any service records pertinent to the Veteran.  Neither of the searches sent to the NPRC were adequate, as the first search was lacking squadron information with no follow-up search, and the second search did not request records specifically from Charleston AFB.  Additionally, the Veteran has stated his incident was in 1959; it is unclear why the RO only requested records from the time periods as noted above.  Records must be requested for the entire year, even if this requires multiple requests.  These records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appropriate notice to the Veteran regarding his claim to reopen.

2.  Request from the appropriate sources, to include the NPRC and Records Management Center, any records pertinent to the Veteran from Charleston Air Force Base, dated during the year 1959.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal in light of pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



